        Case 1:19-cr-00523-NRB Document 79 Filed 04/07/21 Page 1 of 1




JOHN M. BURKE

 Attorney at Law                                      26 Court Street - Suite 2805
                                                       Brooklyn, New York 11242
                                                       Tel: (718) 875-3707
                                                       Fax: (718) 875-0053

                                                        April 6, 2021

Honorable Naomi R. Buchwald
United States District Court
Southern District of New York
500 Pearl Street
New, New York 1007

                                                          Re: U.S. v. Jona Perez
                                                            19-Cr. 523 (NRB)

Dear Judge Buchwald:

      Please find attached a letter written by my client’s mother in support of his
request for a lenient sentence. I apologize in advance for the poor visibility of the
documents.

                                                    Sincerely,

                                                    s/
                                                    JOHN BURKE
                                                    Attorney for Jona Perez
